     Case 3:19-cv-01537-BEN-JLB Document 68 Filed 12/14/20 PageID.8736 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    JAMES MILLER, an individual, et al.,             Case No.: 19-CV-1537-BEN-JLB
10                    Plaintiffs,
                                                       ORDER GRANTING MOTION TO
11    v.                                               APPEAR TELEPHONICALLY
12    XAVIER BECERRA, in his official
13    capacity as Attorney General of                  [ECF No. 67]
      California, et al.,
14
15                        Defendants.

16
17         The Parties filed a joint motion requesting their counsel be allowed to appear

18   telephonically or by videoconference for the hearing in this matter scheduled for

19   December 16, 2020. ECF No. 67. Good cause appearing, the motion is GRANTED.

20   See Order of the Chief Judge No. 52-A, filed December 9, 2020. The Parties will be

21   emailed dial-in instructions prior to scheduled start of the hearing.

22         IT IS SO ORDERED.

23
     Dated: December 14, 2020                      ______________________________
24                                                 HON. ROGER T. BENITEZ
25                                                 United States District Judge
26
27
28

                                                   1
                                                                              19-CV-1537-BEN-JLB
